Citation Nr: 1501692	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  09-28 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In April 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a Videoconference Hearing from the RO in Roanoke, Virginia.  A transcript of that hearing is of record.  On the record at the hearing, the Veteran withdrew his appeal of the denial of service connection for skin rash of the face. 

In September 2011, the Board dismissed the appeal of the denial of service connection for skin rash of the face and remanded the issue of new and material evidence to reopen a claim for service connection for a lumbar spine disability.  The appeal was subsequently returned to the Board where it issued a decision to reopen the claim and then remanded it again in February 2014 for further development.  That development having been completed, this claim is once again before the Board.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay, another remand is necessary to adequately adjudicate the Veteran's claim.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   

Here, the Veteran was provided with a VA examination in May 2014.  At this examination, upon reviewing the Veteran's claims file, interviewing the Veteran, and conducting objective testing, the examiner determined that the Veteran did not currently have and never had a diagnosed thoracolumbar spine disability.  The examiner did note that the Veteran had pain on movement, full range of motion, and mild arthritis shown upon x-ray.  He opined that this was less likely than not related to the Veteran's in-service diagnoses of acute lower back strain.  In support, he provided that such conditions were shown to be acute in service, were not shown upon service discharge, and were not shown in post-service treatment records.

The Board finds that the May 2014 VA opinion is inadequate because it was provided in part on an incorrect factual basis as well as providing insufficient reasoning.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based on an inaccurate factual premise has no probative value); see also Nieves-Rodriguez, 22 Vet App. at 295.  Here, the Veteran's Social Security Administration (SSA) records show that he was examined in December 2009 for his disabilities, which included complaints of low back pain.  The examiner noted that the Veteran had decreased range of motion and tenderness to palpation of the lower lumbar region.  The examiner diagnosed the Veteran with chronic lumbar sprain.  Although the examiner noted that the Veteran reported the in-service barrel injury and pain continuing since that time, there was no opinion provided regarding a nexus of such injury to the Veteran's current disability.  

The Board notes that, despite the fact that the December 2009 diagnosis was highlighted particularly in the prior February 2014 Remand as well as served as a primary basis for the prior decision to reopen the Veteran's claim, the May 2014 neglected to acknowledge and discuss the December 2009 diagnosis of a low back disability, even though the examiner stated that he reviewed the Veteran's claims file, which included both the February 2014 Remand and the December 2009 treatment record.  Additionally, this diagnosis of lumbar strain, which is the same diagnosis as shown in service, was characterized as "chronic," calling into question whether the in-service characterization of "acute" may or may not have been correct.  This is particularly important since the May 2014 VA examiner appeared to rely on the in-service characterization as part of the basis of his opinion.

Accordingly, the Board finds that the Veteran's claims file should be returned to the VA examiner who conducted the May 2014 VA examination in order to reconcile these factual differences and render an addendum opinion based upon such findings.      

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, the Veteran's claims file should be returned to the examiner who conducted the May 2014 VA examination in order to obtain an addendum opinion regarding the etiology of the lumbar spine disability.  If the original examiner is unavailable, an examiner of like experience and training should be utilized.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. The examiner must consider the Veteran's lay testimony in rendering a decision.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the current chronic lumbar muscle strain had its onset in service, or is otherwise the result of a disease or injury in service.

In particular, the examiner should review and discuss the December 2009 SSA examination report that included a diagnosis of chronic lumbar strain in order to reconcile his earlier finding that the Veteran had no post-service diagnoses of lower back conditions and that the Veteran's lumbar back strain was only acute and not chronic.  The examiner should provide a rationale for all opinions.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




